No. 98-41394
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-41394
                           Summary Calendar


BILLY WAYNE GREEN,

                                            Plaintiff-Appellant,

versus

JAMES A. COLLINS, ET AL.,

                                            Defendants,

J. BARRETT; B. ADAMS; K. SULEWSKI,
J. KITCHEN; M. JONES; LINDA WELDON;
B. WYATT; J. NIXON; K. KITCHEN;
D. HAMMER; L. LIPSCOMB; UNIDENTIFIED
ROLLO, Captain; UNIDENTIFIED BOSTIC;
D. SHANNON; ALL DEFENDANTS,

                                            Defendants-Appellees.

                          - - - - - - - - - -
             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 9:93-CV-42
                          - - - - - - - - - -
                             March 17, 2000

Before REAVLEY, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

     Billy Wayne Green, Texas prisoner # 617697, appeals from the

district court’s grant of summary judgment in favor of the

appellees.     Green argues that the district court erred when it

applied Heck v. Humphrey, 512 U.S. 477 (1994), to his claims

challenging the disciplinary cases filed against him.       The

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-41394
                                -2-

district court did not err in applying Heck to Green’s claims

regarding the disciplinary convictions which have not been

expunged.   Edwards v. Balisok, 520 U.S. 641, 648 (1997).

     Green argues that Assistant Warden J. Barrett failed to

adhere to prison policies when he assigned Green to work the

number 13 medical hoe squad.    The district court’s dismissal of

Green’s classification claims was not erroneous.    Howard v. King,

707 F.2d 215, 219 (5th Cir. 1983).

     Green argues that appellee D. Shannon was deliberately

indifferent to his serious medical needs in her investigation and

handling of his complaints.    The district court did not err in

dismissing Green’s claim regarding the investigation of his

medical complaints.   Farmer v. Brennan, 511 U.S. 825, 847 (1994).

     Finally, Green argues that appellees K. Sulewski, Rollo, B.

Wyatt, Bostic, and Linda Weldon violated his due process rights

during his disciplinary hearings.    The court did not err in

dismissing Green’s claims regarding his disciplinary hearings.

Madison v. Parker, 104 F.3d 765, 768 (5th Cir. 1997); Banuelos v.

McFarland, 41 F.3d 232, 234 (5th Cir. 1995).

     AFFIRMED.